DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "215" and "560" have both been used to designate an airflow sensor.  Also, it is not clear whether these two reference characters are referring to the same or two different airflow sensors.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
"215", "560", described on Page 8, lines 17-20; 
"200" described on Page 9, line 22; 
"450" described on Page 12, lines 16-17; 
"550" described on Page 15, line 3;
"650" described on Page 15, line 22; and
"236" described on Page 20, line 22.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
"480" shown in Fig. 3.  
"237
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the activation means must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 8, line 5, the first occurring abbreviation "USB" should be written with a full terminology with the abbreviation enclosed within a parenthesis.  
Page 16, line 6 describes, "a retaining shoulder 671" for the first time, but Page 16, lines 11-25 to Page 17, lines 1-14 describe, "retention shoulder 671".  The examiner suggests 
Page 16, line 17 describes, "slot 552", but because the drawings do not show this reference number and Figures 5a-5c have reference number in 600th numbers it is not clear what the slot 552 is.  
Page 17, line 3 describes, "slot 663" and "slot 661", but line 2 describes, "slope 663".  Therefore, it is not clear whether "slot 663" is referring to "slope 663" or "slot 661".  
Page 21, line 8, "housing 100" should be -- housing 200 --. 
Page 22, lines 16-17, the examiner suggests the applicant to change "the aerosol forming member 700" to -- the aerosol forming component 700 --.
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRONIC AEROSOL PROVISION DEVICE HAVING CHASSIS SECTION AND MOVABLE HATCH SECTION.

Claim Objections
Claim 7 objected to because of the following informalities:  
Claim 7 recites the same limitation of the limitation of claim 6.  Since claim 7 is depended on claim 6, claim 7 is not further limiting the limitation of claim 6.  Therefore, claim 7 is a duplication of claim 6.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites, "the housing comprises a power supply, an activation means and electronics for operating the device".  First, because the drawings do not show this activation means, it is not clear where this activation means is located and how this activation means is structurally related with all other elements recited in claims 1 and 11.  Second, claim 11 is simply listing these three elements without reciting how these three elements are structurally related with each other and all the elements recited in claim 1.  
Claim 12 recites the limitation "the activation means" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It seems that claim 12 should be depended on claim 11 instead of claim 9 because while claim 11 recites, "an activation means" for the first time, claim 9 does not recite, "an activation means".  
Claim 14 recites the limitation "the surface feature
Claim 16 recites the limitation "the recess" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It seems that claim 16 should be depended on claim 14 instead of claim 15 because while claim 14 recites, "a recess" for the first time, claim 15 does not recite, "a recess".  
Claim 17 recites, "a power supply, an activation means, electronics for operating the device, and an aerosol forming component".  However, these four elements do not have any structural relationship with all the elements recited in claim 1.  Claim 17 is simply listing these four elements.  
Claim 17, line 6 recites, "an aerosol forming component", but claim 1, line 6 also recites, "an aerosol forming component".  Since claim 17 is depended on claim 1, it is not clear whether the aerosol forming components of claims 1 and 17 are two different components or the same component.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 10-14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hepworth et al (US Patent Application Publication No. 2019/0254346 A1).
Hepworth discloses a device 1300 for an electronic aerosol provision system, the device 1300 comprising: a housing 1302, the housing being formed of a chassis section 1302a and a hatch section 1302b, wherein the hatch section 1302b is connected to the chassis section 1302a and moveable between a first position (see Fig. 13a) wherein the chassis section 1302a and the hatch section 1302b together define an enclosed space for an aerosol forming component 1324 to be located for aerosol generation, and a second position (see Fig. 13c) wherein the chassis section 1302a and the hatch section 1302b are spaced so as to provide access to the enclosed space, wherein moving the hatch section 1302b from the first position to the second position includes the hatch section 1302b undergoing more than one of pivoting, rotating, or sliding with respect to the chassis section 1302a; (claims 2 and 18) wherein the hatch section 1302b includes a mouthpiece (not labeled, see Figs. 13a-13c) including an outlet 1334; (claim 3) wherein the hatch section 1302b includes a sleeve (not labeled, see Fig. 13c below) for receiving the aerosol forming component 1324; (claims 6 and 7) wherein moving the hatch section 1302b from the first position (see Fig. 131160a) to the second position (see Fig. 13c) includes the hatch section 1302b undergoing sliding (see Fig. 13b) and pivoting (see Fig. 13c) with respect to the chassis section 1302a; (claim 8) wherein the housing 1302 comprises one or more inlets 118 (see Fig. 1) for conveying air into the enclosed space when the hatch section 1032 is in the first position and (claim 10) is present on the chassis section 1302a (see Fig. 1).  An aerosol delivery system comprising: (claims 11 and 17) the device 1300 as defined in claim 1; a power supply 112 (see Fig. 1); an activation means (see a button described in Paragraph [0075], lines 3-6); electronics (see Paragraph [0075], last two lines) for operating the device 1302; and the aerosol forming claim 12) wherein the activation means is selected from one or more of a button, an airflow sensor, or a pressure sensor (see a button described in Paragraph [0075], lines 3-5).
Regarding claims 13 and 14, in Figures 11a and 11b, Hepworth discloses the device 110 comprising (claim 13) the hatch section 1102b comprises a surface feature 1156, (claim 14) which is formed by a recess in an external surface 1158 of the hatch section 1102b.  In Paragraphs [0143] and [0144], Hepworth describes that the hatch section 1102b is movable relative to the chassis 1102a.  Although, Hepworth does not discloses that the surface feature 1156 facilitates movement of the hatch section 1102b from the first position to the second position, a person having ordinary skill in the art knows and it is common knowledge that a user can place a finger in the surface feature 1156 to push and move the hatch section 1102b relative to the chassis section 1102a.  
[AltContent: textbox (Enclosed space)][AltContent: arrow][AltContent: textbox (sleeve)][AltContent: arrow][AltContent: textbox (sleeve)][AltContent: arrow]                      
    PNG
    media_image1.png
    624
    739
    media_image1.png
    Greyscale

Regarding claims 19 and 20, Hepworth discloses a method for manufacturing a device 1300 for an electronic aerosol provision system, (claim 19) wherein the device 1300 comprises a housing, the housing 1302, 1306 being formed of a chassis section 1302a and a hatch section 1302b, wherein the hatch section 1302b is connected to the chassis section 1302a and moveable .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hepworth et al (US Patent Application Publication No. 2019/0254346 A1).
Claim 9 recites, "at least one inlet is present on the hatch section".  Hepworth only discloses only the chassis section 106 having the inlet 118 (see Fig. 1), but not the hatch section 102.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device taught by Hepworth such that it would have an inlet on the hatch section as taught by the instant invention because the inlet can be placed on any place of the device that is adjacent to the enclosed space inside the device since the function of the inlet will not change.  Therefore, placing the inlet on the hatch section only deals with rearrangement of part.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hepworth et al (US Patent Application Publication No. 2019/0254346 A1) in view of Shenkal et al (US Patent Application Publication No. 2019/0150516 A1).
Claims 15 and 16 recite that the housing of the device comprises a transparent section located within the recess is permitting observation of the enclosed space.
While Hepworth discloses the device 110 (see Figs. 11a and 11b) comprising a housing 1102 and 1106 having a recess 1152 formed on a side wall 1160, but the recess 1152 of Hepworth is not a transparent section permitting observation of the enclosed space.
On the other hand, Shenkal discloses an electronic smoking device 100 comprising a housing 102, 104, 108 having a transparent section 109 in form of a recess formed on a mid-section 104 of the housing for permitting observation of an inner space of the housing.  Also, the use of the transparent section for observation purpose is well-known in the art.  Furthermore, the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device taught by Hepworth such that it would have the housing of the device to have a transparent section located within a recess as taught by Shenkal because the transparent section would allow easy observation of an enclosed space of the device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831